Case: 11-50796   Document: 00511887043   Page: 1   Date Filed: 06/14/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 June 14, 2012
                                No. 11-50796
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

ANTONIO MOLINA-GONZALEZ, also known as Antonio Molina,

                                          Defendant-Appellant

___________________________________________________

Cons. w/No. 11-50875

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

ANTONIO MOLINA-GONZALEZ

                                          Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:11-CR-522-1
                           USDC No. 3:08-CR-3327-1
   Case: 11-50796       Document: 00511887043         Page: 2     Date Filed: 06/14/2012

                                      No. 11-50796
                                    c/w No. 11-50875

Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Antonio Molina-Gonzalez (Molina) pleaded guilty to entering the United
States illegally following deportation and was sentenced within the advisory
guidelines range to a 21-month term of imprisonment and to a three-year period
of supervised release. Molina was also found to have been in violation of the
conditions of his supervised release related to a prior illegal-reentry conviction.
For that, he was sentenced within the advisory guidelines range to a consecutive
nine-month term of imprisonment. In imposing the consecutive sentence, the
district court considered Molina’s prior assaultive conduct and the need to deter
him from returning to the United States.
       In these consolidated appeals, Molina contends that the district court
imposed an unreasonably harsh sentence by ordering that his two sentences be
served consecutively. He asserts that the nine-month consecutive sentence was
greater than necessary to achieve the statutory goals of sentencing because it
failed to reflect his personal circumstances.
       We have reviewed these contentions for plain error. See United States v.
Davis, 602 F.3d 643, 646-47 (5th Cir. 2010). Because the sentences for the new
offense and the revocation sentence were within the advisory guidelines ranges,
they are presumptively reasonable. See United States v. Lopez-Velasquez,
526 F.3d 804, 809 (5th Cir. 2008). Molina has failed to rebut the presumption
of reasonableness. See id.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2